DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 6/28/2021.  Claims 1-6 have been cancelled.  Claims 7, 10, and 13 have been amended.

Response to Arguments
	The 112 rejections have been withdrawn in view of applicant’s amendment.
	The Frantz reference under 102 rejection has been withdrawn in view of applicant’s amendment. 
	The claims, as amended, have carefully considered and deemed not allowable in view of Frantz/Von Koczian rejection, which has been necessitated by applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Frantz (U.S. Patent No. 6,109,265) in view of Von Koczian (U.S. Patent No. 2,035,031).
	Regarding independent claim 7, Figures 1-3 discloses applicant’s claimed mandibular protrusion splint for positioning a mandible relative to a maxilla of a patient, the mandibular protrusion splint comprising:
a maxillary splint part (11) comprising a joint pin (13, 13’) which is laterally attached to the maxillary splint part (11), the joint pin (13, 13’) comprising a shoulder (see interpretation in illustration) facing the maxillary splint part (11), a head (see interpretation in illustration) facing away from the maxillary splint part (11), and a neck (see interpretation in illustration) arranged between the shoulder and head, a cross section of each of the shoulder and the head being larger than a cross section of the neck (see Figure 3C);
[AltContent: textbox (a shoulder)]






a mandibular splint part (12) comprising a joint pin (14, 14’) which is laterally attached to the mandibular splint part (12), the joint pin (14, 14’) comprises a shoulder (see interpretation in illustration) facing the mandibular splint part (12), a head (see interpretation in illustration) facing away from the mandibular splint part (12), and a neck (see interpretation in illustration) 
joint rods (22, to be applied on both sides of splints 11, 12) configured to couple the maxillary splint part (11) and the mandibular splint part (12) together in a movable manner, wherein,
each joint pin (13, 13’, 14, 14’) is configured to hold one of the joint rods (22), the joint rods (22) each comprise a collar (23, 23’) arranged at each of their respective ends (see Figure 4), each collar (23, 23’) being configured to surround the neck of one of the joint pins (13, 13’, 14, 14’) in a mounted state (see Figure 2), each of the joint rods (22) thereby being held between the shoulder and the head, and at least one of the collars (23, 23’) of the joint rods (22) and the head of the joint pins (13, 13’, 14, 14’) comprise a designed-in flexibility (column 4 lines 7-23) which, upon an excessive application of a laterally directed force exerted via one of the joint rods (22), initially allows a yielding movement of the joint rod and then allows the collar to slip over the head of the joint pin without being destroyed.
Frantz reference does not disclose a transition from the neck to the head comprising a rounded shape and the yielding movement of the joint rod is further allowed to be rounded shape of the joint pin at the transition from the neck to the head, the rounded shape being configured to guide the joint rod and not block the joint rod.
However, Figures 1-6 in Koczian teaches an analogous pin (2), Figure 6 specifically illustrates a side view of the pin (2) which includes a transition from the neck to the head comprising a rounded shape, the rounded shape being configured to guide the joint rod (3) and not block the joint rod (3).

	Regarding claim 8, Frantz/Koczian combination, presented above, discloses applicant’s claimed mandibular protrusion splint, comprising all features as recited in these claims, wherein the yielding movement of the joint rod takes place in a direction of the head (exerting lateral force is in the direction of the head, hence the yielding movement of the rod necessarily exist in the directional moving/motion of the head).
	Regarding claim 9, Frantz/Koczian combination, presented above, discloses applicant’s claimed mandibular protrusion splint, comprising all features as recited in these claims, wherein, the maxillary splint part (11), the mandibular splint part (12) and their respective joint pins (13, 13’, 14, 14’) are each manufactured from a first plastic , the joint rods (5) are manufactured from a second plastic (column 3 lines 60-36 in Frantz describe the pins 13, 13’, 14, 14’ are of elastic urethane and column 4 lines 24-28 describes the rods made of injection molded urethane plastics).
	Frantz/Koczian combination, presented above, does not explicitly disclose the first plastic is harder than the second plastic.
	However, column 4 lines 24-28 in Frantz teaches that different bands of different lengths and thickness and/or different elasticities maybe provided to satisfy the patient’s needs.

	Regarding claim 11, Frantz/Koczian combination, presented above, discloses applicant’s claimed mandibular protrusion splint, comprising all features as recited in these claims, wherein the joint rods (22) are manufactured via an injection molding (column 4 lines 24-25, Frantz).
	Regarding claim 12, Frantz/Koczian combination, presented above, discloses applicant’s claimed mandibular protrusion splint, comprising all features as recited in these claims, wherein, the head of each of the joint pins (13, 13’, 14, 14’) is formed in an asymmetric manner so as to comprise a raised front head and a flat rear head (see Figure 3C in Frantz), and the flat rear head of the joint pin laterally attached to the maxillary splint part faces the mandibular splint part and the flat rear head of the joint pin laterally attached to the mandibular splint part faces the maxillary splint part.
	Regarding claim 13, Frantz/Koczian combination, presented above, discloses applicant’s claimed mandibular protrusion splint, comprising all features as recited in these claims, wherein, at least one collar (23, 23’) of each of the joint rods (22) is formed as a slot (24, 24’) which is introduced into an end of the respective joint rod (22), and the slot (24, 24’) comprises an opening which is configured to widen reversibly when slipping over the flat rear head of the joint pin.
	Regarding claim 14, Frantz/Koczian combination, presented above, discloses applicant’s claimed mandibular protrusion splint, comprising all features as recited in these claims, wherein a face of each of the joint pins and a face of each of the collars which contact each other are each .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Frantz (U.S. Patent No. 6,109,265)/Von Koczian (U.S. Patent No. 2,035,031) in view of Anitua Aldecoa (U.S. Patent Application Publication No. US 2015/0216716) and Lotte (U.S. Patent Application Publication No. US 2003/0207224).
Regarding claim 10, Frantz/Koczian combination, presented above, discloses applicant’s claimed mandibular protrusion splint comprising all features as recited in these claims including the point pins are of the first plastic and the rods are of the second plastic.
Frantz does not disclose the first plastic is PMMA, and the second plastic is a polyamide.
	However, Figure 4a-4b in Lotte illutrats pins (62) protruding from the dental splint (60), paragraph 0049 describes the pins (62) are filled with acrylic polymer which is known as PMMA.
	Further, Figure 1 in Anitua Aldecoa illustrates rod (5) is formed of polyamide (paragraph 0031).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s claimed effective filing date to construct Frantz/Koczian’s joint pins using Lotte’s acrylic polymer and Frantz’s rod using Anitua Aldecoa’s polyamide material, as polyamide and acrylic polymer are well known in intraoral application, therefore, deems suitable to mandibular protrusion inventions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAMTU T NGUYEN/Examiner, Art Unit 3786